Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
THISSECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 21, 2014,
entered into by and between Placer Del Mar, Ltd., a Nevada corporation (the
“Company, or “Pubco”), and the Buyer(s) set forth on the signature pages affixed
hereto (individually, a “Buyer” or collectively, the “Buyers”),
 
 
WITNESSETH:
 
WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(a)(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated
by the U.S. Securities and Exchange Commission (the “SEC”) under the Securities
Act of 1933, as amended (the “Securities Act”); and
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall sell to the Buyers, as provided herein, and
the Buyers shall purchase up to a maximum of US$1,000,000 principal amount (the
“Maximum Amount”) at a purchase price of 100% (par) (the “Purchase Price”) of
the Company’s 10% Secured Convertible Promissory Notes with a term of eight (8)
months (the “Notes”); and the total Purchase Price shall be allocated among the
Buyer(s) in the respective amounts set forth on the Buyer Omnibus Signature
Page(s), affixed hereto (the “Subscription Amount”); and
 
WHEREAS, up to all of the total principal amount of the Notes, subject to the
deduction of any and all fees and expenses, may be utilized by the Company to
make one or more loans (together, the “Bridge Loan”) to Urban Cultivator Inc., a
British Colombia corporation (“UC”), BC Northern Lights Enterprises LTD., a
British Colombia corporation (“BCNL”), W3 Metal Inc., a British Colombia
corporation (“W3,” and together with UC and BCNL, the “Companies”);
 
WHEREAS, the Company, the common stock of which (“Pubco Common Stock”) is quoted
on the OTC Markets, Inc. QB Tier,  expects to enter into a reverse triangular
merger with the Companies, in which merger Pubco will cancel the outstanding
shares of the Companies in exchange for shares of Pubco Common Stock (such
transaction, or any other transaction that results in the Companies becoming
subsidiaries of Pubco, or substantially all of the assets of the Companies and
their subsidiaries becoming owned directly or indirectly by, and their business
being conducted directly or indirectly by, Pubco, the “Merger”); and
 
WHEREAS, in anticipation of the Merger, Pubco may change its name, increase its
authorized capital and conduct a forward stock split (the “Stock Split”); and
 
WHEREAS, simultaneously with the closing of the Merger, Pubco may transfer (i)
all of its pre-Merger operating assets and liabilities to a newly formed wholly
owned subsidiary (“Split-Off Subsidiary”) and (ii) all of the outstanding shares
of capital stock of Split-Off Subsidiary to Pubco’s pre-Merger insiders, in
exchange for the surrender and cancellation of shares of the Pubco Common Stock
held by such persons (the “Split-Off”); and
 
 
 

--------------------------------------------------------------------------------

 
 
 WHEREAS, simultaneously with the Merger, Pubco intends to conduct a private
placement offering, pursuant to Regulation D under the Securities Act and any
and all applicable state securities laws (the “PIPE”), for gross proceeds of at
least US$2,500,000 (the “Minimum PIPE”) of units (the “Units”) of Pubco’s
securities at a Unit offering price of $0.30 per Unit (the “PIPE Offering
Price”), each Unit comprised of one (1) share of Pubco’s Common Stock and a
warrant to purchase one (1) share of Pubco Common Stock at an exercise price of
$0.35 per share for two (2) years (the “PIPE Warrants”) (the Merger, the Stock
Split, the Split-Off and the transactions contemplated thereby and related
thereto are hereinafter referred to as the “Transactions”); and
 
WHEREAS, (i) the Units will be entitled to an anti-dilution protection
adjustment such that if within twenty-four (24) months after the Closing Date
Pubco shall issue additional shares of Common Stock or Common Stock equivalents
(subject to customary exceptions, including but not limited to issuances of
awards under the EIP) for a consideration per share less than the PIPE Offering
Price (the “Lower Price”), each such investor will be entitled to receive from
Pubco additional Units in an amount such that, when added to the number
of  Units initially purchased by such investor, will equal the number of  Units
that such investor’s PPO subscription amount would have purchased at the Lower
Price, and (ii) The PIPE Warrants and the Bridge Warrants (defined below) shall
have “weighted average” anti-dilution protection, subject to customary
exceptions; and
 
WHEREAS, provided the Merger has been consummated, simultaneously upon the
closing of the Minimum PIPE, (a) the entire outstanding principal amount of and
interest accrued, but unpaid, on the Notes will automatically be converted into
Units (the “Conversion Units”) at a price per Conversion Unit equal to $0.30
(the “Conversion Price”), and (b) the Buyers will each receive an additional
warrant for each of the Conversion Units received, on the same terms as the PIPE
Warrants (the “Bridge Warrants”); and
 
WHEREAS, the aggregate proceeds of the sale of the Notes shall be held in
escrow, pending closing of the purchase and sale of the Notes, pursuant to the
terms of an escrow agreement substantially in the form of Exhibit A to this
Agreement among the Company and the Escrow Agent (as defined below) (the “Escrow
Agreement”);
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:
 
1. PURCHASE AND SALE OF NOTES.
 
(a) Purchase of Notes.  Subject to the satisfaction (or waiver) of the terms and
conditions of this Agreement, each Buyer agrees, severally and not jointly, to
purchase at Closing (as defined below), and the Company agrees to sell and issue
to each Buyer, severally and not jointly, at Closing, Notes in principal amounts
set forth on the Buyer Omnibus Signature Page, attached hereto as Annex A, for
each Buyer affixed hereto.  The Notes shall be substantially in the form
attached as Exhibit B to this Agreement.  Upon Buyer’s execution of this
Agreement on the Buyer Omnibus Signature Page and Buyer’s completion of the
Accredited Investor Certification, the Investor Profile, the Anti-Money
Laundering Information Form and if applicable, the Wire Transfer Authorization
(each attached hereto) by a Buyer, the Buyer shall wire transfer the
Subscription Amount set forth on its Buyer Omnibus Signature Page, in same-day
funds, in accordance with the instructions set forth immediately below, which
Subscription Amount shall be held in escrow pursuant to the terms of the Escrow
Agreement and disbursed in accordance therewith.
 
 
2

--------------------------------------------------------------------------------

 
 
Wire Instructions

 
Account Name:
Gottbetter & Partners, LLP  Attorney Trust
Account Number:
9998176923
Routing Number:
021000089
Swift Code:
CITIUS33
Bank Name and Address:
Citibank, N.A.
330 Madison Ave., New York, NY 10017
Reference:
Placer Del Mar, Ltd. – “[insert Subscriber’s name]”
Escrow Agent Contact:
Andrea I. Nathanson; (212) 400-6900; ain@gottbetter.com



(b) Closing Date.  The initial closing of the purchase and sale of the Notes
(the “Closing”) shall take place at 10:00 a.m. New York time on or before the
fifth (5th) business day following the satisfaction of the conditions to the
Closing set forth herein and in Sections 5 and 6 below (or such later date as is
mutually agreed to by the Company and the Buyer(s)).  There may be multiple
Closings until such time as subscriptions for the sale of the Notes up to the
Maximum Amount are accepted (the date of any such Closing is hereinafter
referred to as a “Closing Date”).  Each Closing shall occur on a Closing Date at
the offices of Gottbetter & Partners, LLP, 488 Madison Avenue, 12th Floor, New
York, New York 10022 (or such other place as is mutually agreed to by the
Company and the Buyer(s)).
 
(c) Escrow Arrangements; Form of Payment.  Upon execution hereof by the Buyer
and pending the Closing, the Purchase Price shall be deposited in a non-interest
bearing escrow account with Gottbetter & Partners, LLP, as escrow agent (the
“Escrow Agent”), pursuant to the terms of the Escrow Agreement.  Subject to the
satisfaction of the terms and conditions of this Agreement (i) on the Closing
Date, the Escrow Agent shall deliver to the Company in accordance with the terms
of the Escrow Agreement the Purchase Price for the Notes to be issued and sold
to the Buyer(s) on such Closing Date, and (ii) promptly after the Closing Date,
the Company shall deliver to the Buyer(s), the Notes, duly executed on behalf of
the Company.
 
(d) Acceptance of Subscriptions.  The Buyer understands and agrees that the
Company, in its sole and absolute discretion, reserves the right to accept or
reject this or any other subscription for the Notes, in whole or in part,
notwithstanding prior receipt by the Buyer of notice of acceptance of this
subscription.  If the subscription is rejected in whole or the offering of the
Notes is terminated, all funds received by the Escrow Agent from the Buyer will
be promptly returned without interest or offset, and this subscription shall
thereafter be of no further force or effect.  If this subscription is rejected
in part, the funds for the rejected portion of this subscription will be
returned without interest or offset, and this subscription will continue in full
force and effect to the extend this subscription was accepted.
 
 
3

--------------------------------------------------------------------------------

 
 
(e) Bridge Warrants.  Provided the Merger and the Minimum PIPE have closed, the
Company shall issue to each Buyer Bridge Warrants to purchase a number of shares
of Pubco Common Stock equal to one hundred percent (100%) of the number of
shares of Pubco Common Stock comprising the Conversion Units, exercisable at a
price of $0.35 per share, exercisable for two (2) years from the closing of the
Merger.  The Bridge Warrants will have weighted average anti-dilution
protection.  The Bridge Warrants shall be substantially in the form attached as
Exhibit C to this Agreement.
 
2. BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants, severally and not jointly, as to such Buyer,
that:
 
(a) Investment Purpose.  Each Buyer is acquiring the Notes, and, upon conversion
of the Notes, the Buyer will acquire the Conversion Units and the shares of
Pubco Common Stock issuable upon exercise of the PIPE Warrants and the Bridge
Warrants (the “Warrant Shares” and, together with the Notes, the shares of
Common Stock comprising the Conversion Units (the “Conversion Shares”) and the
Bridge Warrants, to the extent applicable, the “Securities”), for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, such Buyer reserves the right to dispose
of the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities, or an available exemption under
the Securities Act.  The Buyer agrees not to sell, hypothecate or otherwise
transfer the Securities unless such Securities are registered under the federal
and applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such law is available.
 
(b) Residence of Buyer.  Each Buyer resides in the jurisdiction set forth on the
Buyer Omnibus Signature Page affixed hereto.
 
(c) Accredited Investor Status.  The Buyer meets the requirements of at least
one of the suitability standards for an “Accredited Investor” as that term is
defined in Rule 501(a)(3) of Regulation D, for the reason set forth on the
Accredited Investor Certification attached hereto.
 
(d) Accredited Investor Qualifications.  The Buyer (i) if a natural person,
represents that the Buyer has reached the age of 21 and has full power and
authority to execute and deliver this Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Notes, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Notes, the execution and
delivery of this Agreement has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Buyer is executing this Agreement, and such individual, partnership,
ward, trust, estate, corporation, or limited liability company or partnership,
or other entity has full right and power to perform pursuant to this Agreement
and make an investment in the Company, and represents that this Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Buyer is a party or by which it is bound.
 
 
4

--------------------------------------------------------------------------------

 
 
(e) Buyer Relationship with Brokers  The Buyer’s substantive relationship with
any broker for the transactions contemplated hereby or subagent thereof
(collectively, “Brokers”) through which the Buyer is subscribing for the Notes
predates such Broker’s contact with the Buyer regarding an investment in the
Notes.
 
(f) Solicitation.  The Buyer is unaware of, is in no way relying on, and did not
become aware of the offering of the Notes through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, in
connection with the offering and sale of the Notes and is not subscribing for
the Notes and did not become aware of the offering of the Notes through or as a
result of any seminar or meeting to which the Buyer was invited by, or any
solicitation of a subscription by, a person not previously known to the Buyer in
connection with investments in securities generally.
 
(g) Brokerage Fees.  The Buyer has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transaction contemplated hereby.
 
(h) Buyer’s Advisors.  The Buyer and the Buyer’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”), as the
case may be, has such knowledge and experience in financial, tax, and business
matters, and, in particular, investments in securities, so as to enable it to
utilize the information made available to it in connection with the Notes to
evaluate the merits and risks of an investment in the Notes and the Company and
to make an informed investment decision with respect thereto.
 
(i) Buyer Liquidity.  Each Buyer has adequate means of providing for such
Buyer’s current financial needs and foreseeable contingencies and has no need
for liquidity of its investment in the Notes for an indefinite period of time,
and after purchasing the Notes the Buyer will be able to provide for any
foreseeable current needs and possible personal contingencies.  The Buyer must
bear and acknowledges the substantial economic risks of the investment in the
Notes including the risk of illiquidity and the risk of a complete loss of this
investment.
 
 
5

--------------------------------------------------------------------------------

 
 
(j) High Risk Investment.  The Buyer is aware that an investment in the Notes,
and upon conversion of the Notes, the Conversion Units, and upon exercise of the
PIPE Warrants and/or the Bridge Warrants, the Warrant Shares involves a number
of very significant risks and has carefully researched and reviewed and
understands the risks of, and other considerations relating to, the purchase of
the Notes, and upon conversion of the Notes, the Conversion Units, and upon
exercise of the PIPE Warrants and the Bridge Warrants, the Warrant Shares.
 Buyer acknowledges that, among other things, while the Companies shall have
entered into the GeneralSecurity Agreement (as defined below) for the benefit of
the Company, the Buyer and the Collateral Agent (as defined below), pursuant to
which the Companies shall have granted and conveyed to the Company, the Buyer
and the Collateral Agent, for the benefit of the Company and the Buyers, a
security interest in all of the tangible and intangible assets of the Companies
and their subsidiaries, as security for the full and timely repayment of the
Bridge Loan, which shall be governed by the laws of the Province of British
Columbia, neither the Company nor the Collateral Agent has, and neither of them
intends to, (A) review, research or obtain any report or opinion on the title of
the Companies to any assets, or (B) other than the filing of a financing
statement in the Province of British Columbia, Canada, take any action to
perfect any security interest in any assets of the Companies in any jurisdiction
outside of the United States of America.
 
(k) Reliance on Exemptions.  Each Buyer understands that the Notes are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire
such securities.
 
(l) Information.  Each Buyer and its Advisors have been furnished with all
documents and materials relating to the business, finances and operations of the
Company and its subsidiaries and information that Buyer requested and deemed
material to making an informed investment decision regarding its purchase of the
Notes.  Each Buyer and its Advisors have been afforded the opportunity to review
such documents and materials and the information contained therein.  Each Buyer
and its Advisors have been afforded the opportunity to ask questions of the
Company and its management.  Each Buyer understands that such discussions, as
well as any written information provided by the Company, were intended to
describe the aspects of the Company’s business and prospects which the Company
believes to be material, but were not necessarily a thorough or exhaustive
description, and except as expressly set forth in this Agreement, the Company
makes no representation or warranty with respect to the completeness of such
information and make no representation or warranty of any kind with respect to
any information provided by any entity other than the Company.  Some of such
information may include projections as to the future performance of the Company
and its subsidiaries, which projections may not be realized, may be based on
assumptions which may not be correct and may be subject to numerous factors
beyond the Company’s and its subsidiaries’ control.  Additionally, the Buyer
understands and represents that he is purchasing the Notes notwithstanding the
fact that the Company and its subsidiaries may disclose in the future certain
material information the Subscriber has not received, including the financial
results of the Company and its subsidiaries for their current fiscal
quarters.  Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its Advisors shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below.  Each Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Notes.
 
 
6

--------------------------------------------------------------------------------

 
 
(m) No Other Representations or Information.  In evaluating the suitability of
an investment in the Notes, the Buyer has not relied upon any representation or
information (oral or written) with respect to the Company or its subsidiaries,
or otherwise, other than as stated in this Agreement.  No oral or written
representations have been made, or oral or written information furnished, to the
Buyer or its Advisors, if any, in connection with the offering of the Notes.
 
(n) No Governmental Review.  Each Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Notes (or the
Conversion Units, Bridge Warrants or Warrant Shares), or the fairness or
suitability of the investment in the Notes (or the Conversion Units, the Bridge
Warrants or the Warrant Shares), nor have such authorities passed upon or
endorsed the merits of the offering of the Notes (or the Conversion Units, the
Bridge Warrants or the Warrant Shares).
 
(o) Transfer or Resale.  Each Buyer understands that: (i) the Notes have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, or (B) such Buyer shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration
requirements; (ii) any sale of such securities made in reliance on Rule 144
under the Securities Act (or a successor rule thereto) (“Rule 144”) may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of such securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) the Company is not, and except as
otherwise set forth in this Agreement and the Registration Rights Agreement
substantially in the form attached as Exhibit D hereto (the “Registration Rights
Agreement”), no other person is, under any obligation to register such
securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.  The Company reserves
the right to place stop transfer instructions against the shares and
certificates for the Conversion Shares and the Warrant Shares to the extent
specifically set forth under this Agreement.  There can be no assurance that
there will be any market or resale for the Notes (or the Conversion Shares or
the Warrant Shares), nor can there be any assurance that the Notes (or the
Conversion Shares or the Warrant Shares) will be freely transferable at any time
in the foreseeable future.
 
 
7

--------------------------------------------------------------------------------

 
 
(p) Legends.  Each Buyer understands that the certificates or other instruments
representing the Notes (and the Conversion Shares, the Bridge Warrants and the
Warrant Shares) shall bear a restrictive legend in substantially the following
form (and a stop transfer order may be placed against transfer of such stock
certificates):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT, IF
AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (C) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT, OR (D) IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES
LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN
OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION, IN EITHER CASE REASONABLY
SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
 
(q) Organization and Standing of Buyer.   If the Buyer is an entity, it is a
corporation, partnership or other entity duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.  If the Buyer is an individual, he or she is at
least the greater of (a) eighteen (18) years of age or (b) the age of legal
majority in his or her jurisdiction of residence.
 
(r) Authorization, Enforcement.  The Buyer has the requisite power and authority
to enter into and perform under this Agreement and the Transaction Documents and
to purchase the Notes being sold to it hereunder. The execution, delivery and
performance of this Agreement and the Transaction Documents by such Buyer and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate or partnership action, and no
further consent or authorization of such Buyer or its Board of Directors,
stockholders, partners, members, as the case may be, is required.  This
Agreement and the Transaction Documents (to the extent the Buyer is party
thereto) have been duly authorized, executed and delivered by such Buyer and
upon execution of this Agreement and the Transaction Documents by the other
parties hereto and thereto, constitute, or shall constitute when executed and
delivered, a valid and binding obligation of such Buyer enforceable against such
Buyer in accordance with the terms hereof and thereof, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
 
8

--------------------------------------------------------------------------------

 
 
(s) No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation by such Buyer of the
transactions contemplated hereby and thereby or relating hereto do not and will
not (i) if the Buyer is not an individual, result in a violation of such Buyer’s
charter documents or bylaws or other organizational documents or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Buyer is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Buyer or its properties (except for such conflicts, defaults
and violations as would not, individually or in the aggregate, have a material
adverse effect on such Buyer).  Such Buyer is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement and the other Subscription Documents or
to purchase the Notes in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, such Buyer is assuming and
relying upon the accuracy of the relevant representations and agreements of the
Company herein.
 
(t) Receipt of Documents.  Each Buyer, its counsel and/or its Advisors have
received and read in their entirety:  (i) this Agreement and each
representation, warranty and covenant set forth herein; and (ii) all due
diligence and other information necessary to verify the accuracy and
completeness of such representations, warranties and covenants; each Buyer has
received answers to all questions such Buyer submitted to the Company regarding
an investment in the Company; and each Buyer has relied on the information
contained therein and has not been furnished any other documents, literature,
memorandum or prospectus.
 
(u) Shell Company Status. Each Buyer understands that prior to the Merger, Pubco
will be a “shell company” as defined in Rule 12b-2 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and that upon the filing of a
Current Report on Form 8-K reporting the consummation of the Merger and the
Transactions and otherwise containing Form 10 information discussed below, Pubco
will cease to be a shell company.  Pursuant to Rule 144(i), securities issued by
a current or former shell company (such as the Securities) that otherwise meet
the holding period and other requirements of Rule 144 nevertheless cannot be
sold in reliance on Rule 144 until one year after post-Merger Pubco (a) is no
longer a shell company; and (b) has filed current “Form 10 information” (as
defined in Rule 144(i)) with the SEC reflecting that it is no longer a shell
company, and provided that at the time of a proposed sale pursuant to Rule 144,
post-Merger Pubco is subject to the reporting requirements of section 13 or
15(d) of the Exchange Act and has filed all reports and other materials required
to be filed by section 13 or 15(d) of the Exchange Act, as applicable, during
the preceding 12 months (or for such shorter period that the issuer was required
to file such reports and materials), other than Form 8-K reports.  As a result,
the restrictive legends on certificates for the securities cannot be removed
except in connection with an actual sale meeting the foregoing requirements or
pursuant to an effective registration statement.
 
 
9

--------------------------------------------------------------------------------

 
 
(v) Confidentiality.  Each Buyer acknowledges and agrees that all of the
information received by it in connection with the transactions contemplated by
this Agreement and the other Transactions is of a confidential nature and may be
regarded as material non-public information under Regulation FD promulgated by
the SEC and that such information has been furnished to the Buyer for the sole
purpose of enabling the Buyer to consider and evaluate an investment in the
Notes.  The Buyer agrees that it will treat such information in a confidential
manner, will not use such information for any purpose other than evaluating an
investment in the Notes, will not, directly or indirectly, trade or permit the
Buyer’s agents, representatives or affiliates to trade in any securities of the
Company while in possession of such information and will not, directly or
indirectly, disclose or permit the Buyer’s agents, representatives or affiliates
to disclose any of such information without the Company’s prior written
consent.  The Buyer shall make its agents, affiliates and representatives aware
of the confidential nature of the information contained herein and the terms of
this section including the Buyer’s agreement to not disclose such information,
to not trade in the Company’s securities while in the possession of such
information and to be responsible for any disclosure or other improper use of
such information by such agents, affiliates or representatives.  Likewise,
without the Company’s prior written consent, the Buyer will not, directly or
indirectly, make any statements, public announcements or other release or
provision of information in any form to any trade publication, to the press or
to any other person or entity whose primary business is or includes the
publication or dissemination of information related to the transactions
contemplated by this Agreement.  In the event the Merger (or other business
combination if such transaction assumes a different corporate form) is not
entered into, the Company acknowledges that the information covered by this
Section 2(v) will no longer be deemed material, non-public information under
Regulation FD.
 
(w) No Legal Advice from the Company.  Each Buyer acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with its own legal counsel and investment and tax Advisors.  Each
Buyer is relying solely on such Advisors and not on any statements or
representations of the Company or any of its employees, representatives or
agents for legal, tax, economic and related considerations or investment advice
with respect to this investment, the transactions contemplated by this Agreement
or the securities laws of any jurisdiction.
 
(x) No Group Participation.  Each Buyer and its affiliates is not a member of
any group, nor is any Buyer acting in concert with any other person, including
any other Buyer, with respect to its acquisition of the Notes (and the
Conversion Shares, the Bridge Warrants and the Warrant Shares).
 
(y) Reliance.  Any information which the Buyer has heretofore furnished or is
furnishing herewith to the Company or any Broker is complete and accurate and
may be relied upon by the Company and any Broker in determining the availability
of an exemption from registration under U.S. federal and state securities laws
in connection with the offering of securities as described in this Agreement and
the related summary term sheet and transmittal letter, if any.  The Buyer
further represents and warrants that it will notify and supply corrective
information to the Company immediately upon the occurrence of any change therein
occurring prior to the Company’s issuance of the Notes.  Within five (5) days
after receipt of a request from the Company or any Broker, the Buyer will
provide such information and deliver such documents as may reasonably be
necessary to comply with any and all laws and ordinances to which the Company or
any Broker is subject.
 
(z) (For ERISA plan Buyers only).  The fiduciary of the ERISA plan represents
that such fiduciary has been informed of and understands the Company’s
investment objectives, policies and strategies, and that the decision to invest
“plan assets” (as such term is defined in ERISA) in the Company is consistent
with the provisions of ERISA that require diversification of plan assets and
impose other fiduciary responsibilities.  The Buyer fiduciary or Plan (a) is
responsible for the decision to invest in the Company; (b) is independent of the
Company or any of its affiliates; (c) is qualified to make such investment
decision; and (d) in making such decision, the Buyer fiduciary or Plan has not
relied primarily on any advice or recommendation of the Company or any of its
affiliates;
 
 
10

--------------------------------------------------------------------------------

 
 
(aa) Anti-Money Laundering; OFAC.
 
[The Buyer should check the Office of Foreign Assets Control (“OFAC”) website at
http://www.treas.gov/ofac before making the following representations.] The
Buyer represents that the amounts invested by it in the Company in the Notes
were not and are not directly or indirectly derived from activities that
contravene U.S. federal or state or international laws and regulations,
including anti-money laundering laws and regulations.  U.S. federal regulations
and Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.  The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at http://www.treas.gov/ofac.  In addition, the programs administered by
OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;
 
To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2) any person
controlling or controlled by the Buyer; (3) if the Buyer is a privately-held
entity, any person having a beneficial interest in the Buyer; or (4) any person
for whom the Buyer is acting as agent or nominee in connection with this
investment is a country, territory, individual or entity named on an OFAC list,
or a person or entity prohibited under the OFAC Programs.  Please be advised
that the Company may not accept any amounts from a prospective investor if such
prospective investor cannot make the representation set forth in the preceding
paragraph.  The Buyer agrees to promptly notify the Company should the Buyer
become aware of any change in the information set forth in these
representations.  The Buyer understands and acknowledges that, by law, the
Company may be obligated to “freeze the account” of the Buyer, either by
prohibiting additional subscriptions from the Buyer, declining any redemption
requests and/or segregating the assets in the account in compliance with
governmental regulations, and a Broker may also be required to report such
action and to disclose the Buyer’s identity to OFAC.  The Buyer further
acknowledges that the Company may, by written notice to the Buyer, suspend the
redemption rights, if any, of the Buyer if the Company reasonably deem it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company or any Broker or any of the Company’s other service
providers.  These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs;
 
To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2) any person
controlling or controlled by the Buyer; (3) if the Buyer is a privately-held
entity, any person having a beneficial interest in the Buyer; or (4) any person
for whom the Buyer is acting as agent or nominee in connection with this
investment is a senior foreign political figure2, or any immediate family3
member or close associate4 of a senior foreign political figure, as such terms
are defined in the footnotes below; and
 
 

--------------------------------------------------------------------------------

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.


3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.
 
 
11

--------------------------------------------------------------------------------

 
 
If the Buyer is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Buyer receives deposits from, makes payments on behalf of, or
handles other financial transactions related to a Foreign Bank, the Buyer
represents and warrants to the Company that: (1) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (4) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.
 
(bb) Certain Potential Conflicts.  Buyer is aware that Adam S. Gottbetter is the
owner of Gottbetter Capital Group, Inc., Gottbetter & Partners, LLP (“G&P”) and
Gottbetter Capital Markets, LLC (collectively, the “G&P Entities”).  Gottbetter
Capital Group, Inc. and/or its affiliates may from time to time own shares of
the Company.  G&P is currently, and may in the future continue to be, corporate
and securities counsel to the Company, for which it will receive legal
fees.  Any engagement of G&P by the Company will be subject to an executed
agreement between such company and G&P.  G&P is also acting as Collateral Agent,
for which it will receive fees from the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Buyers that:
 
(a) Organization and Qualification.  The Company is a corporation duly organized
and validly existing in good standing under the laws of the jurisdiction of its
formation, and has the requisite corporate power to own its properties and to
carry on its business as now being conducted.  The Company is duly qualified as
a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect, as
defined below.
 
(b) Authorization, Enforcement, Compliance with Other Instruments.  (i) The
Company, party to any of this Agreement, the General Security Agreement or any
of the other agreements and documents that are exhibits hereto or thereto or are
contemplated hereby or thereby or necessary or desirable to effect the
transactions contemplated hereby (the “Transaction Documents”) has the requisite
corporate power and authority to enter into and perform its obligations under
the Transaction Documents to which it is a party and to issue the Notes in
accordance with the terms hereof and thereof, (ii) the execution and delivery by
the Company of each of the Transaction Documents to which it is a party and the
consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Notes have been duly
authorized by the Company’s Board of Directors, and no further consent or
authorization is required by the Company, its respective Board of Directors or
its respective stockholders, (iii) each of the Transaction Documents will be
duly executed and delivered by the Company, (iv) the Transaction Documents when
executed will constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.
 
(c) Capitalization.  The authorized capital stock of the Company consists of
50,000,000 shares of common stock, par value $0.001 per share (the “Common
Stock).  As of the date hereof the Company has 1,720,000 shares of Common Stock
issued and outstanding.  All of the outstanding shares of Common Stock of the
Company have been duly authorized, validly issued and are fully paid and
nonassessable.  No shares of capital stock of the Company are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company.  As of the date of this Agreement, (i)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of such Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company, (ii) there are no outstanding debt
securities, (iii) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of its securities under the
Securities Act, and (iv) there are no outstanding registration statements and
there are no outstanding comment letters from the SEC or any other regulatory
agency.  There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Notes as
described in this Agreement.  The Notes (and the Conversion Shares, the Bridge
Warrants and the Warrant Shares) when issued, will be free and clear of all
pledges, liens, encumbrances and other restrictions (other than those arising
under applicable securities laws as a result of the issuance of the Notes).  No
co-sale right, right of first refusal or other similar right exists with respect
to the Notes (or the Conversion Shares, the Bridge Warrants or the Warrant
Shares) or the issuance and sale thereof.  The issue and sale of the Notes (and
the Conversion Shares, the Bridge Warrants and the Warrant Shares) will not
result in a right of any holder of securities of the Company to adjust the
exercise, exchange or reset price under such securities.  The Company has made
available to the Buyer true and correct copies of the Company’s Certificates of
Incorporation, and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities exercisable for Common Stock of the
Company and the material rights of the holders thereof in respect thereto other
than stock options issued to employees and consultants.
 
 
13

--------------------------------------------------------------------------------

 
 
(d) Issuance of Securities.  The Notes are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
nonassessable, are free from all taxes, liens and charges with respect to the
issue thereof.  Upon conversion of the Notes in accordance with the Transaction
Documents, the Conversion Shares, Bridge Warrants and Warrant Shares will be
duly issued, fully paid and nonassessable.
 
(e) No Conflicts.  The execution, delivery and performance of each of the
Transaction Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Incorporation, any certificate of designations of any
outstanding series of preferred stock of the Company or the By-laws of the
Company or (ii) violate or conflict with, or result in a breach of any provision
of, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or result in a violation of any law,
rule, regulation, order, judgment or decree (including U.S. federal and state
securities laws and regulations) applicable to the Company or by which any
property or asset of the Company is bound or affected except for those which
could not reasonably be expected to have a material adverse effect on the
assets, business, condition (financial or otherwise), results of operations or
future prospects of the Company and its subsidiaries taken as a whole (a
“Material Adverse Effect”).  Except those which could not reasonably be expected
to have a Material Adverse Effect, the Company is not in violation of any term
of or in default under its constitutive documents.  Except those which could not
reasonably be expected to have a Material Adverse Effect, the Company is not in
violation of any term of or in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company.  The business of the
Company is not being conducted, and shall not be conducted in violation of any
material law, ordinance, or regulation of any governmental entity, except for
any violation which could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.  Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the other
Transaction Documents in accordance with the terms hereof or thereof.  Neither
the execution and delivery by the Company of the Transaction Documents to which
it is a party, nor the consummation by the Company of the transactions
contemplated hereby or thereby, will require any notice, consent or waiver under
any contract or instrument to which the Company is a party or by which the
Company is bound or to which any of its assets is subject, except for any
notice, consent or waiver the absence of which would not have a Material Adverse
Effect and would not adversely affect the consummation of the transactions
contemplated hereby or thereby.  All consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding two sentences have been obtained or effected on or prior to the date
hereof.  The Company is unaware of any facts or circumstance, which might give
rise to any of the foregoing.
 
 
14

--------------------------------------------------------------------------------

 
 
(f) Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body now pending or, to the knowledge of the
Company, threatened, against or affecting the Company, wherein an unfavorable
decision, ruling or finding would (i) adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the other Transaction Documents, or
(ii) have a Material Adverse Effect.
 
(g) Acknowledgment Regarding Buyer’s Purchase of the Notes.  The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.  The Company further acknowledges
that each Buyer is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by such Buyer
or any of their respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Notes (and the Conversion
Shares, the Bridge Warrants and the Warrant Shares).  The Company further
represents to the Buyers that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.
 
(h) No General Solicitation.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Notes (or the Conversion Shares or the
Warrant Shares).
 
(i) No Integrated Offering.  Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Notes under the
Securities Act or cause this offering of the Notes to be integrated with prior
offerings by the Company for purposes of the Securities Act.
 
(j) Employee Relations.  The Company is not involved in any labor dispute nor,
to the knowledge of the Company, is any such dispute threatened.  The Company is
not party to any collective bargaining agreement.  The Company’s employees are
not members of any union, and the Company’s relationship with its employees is
good.
 
 
15

--------------------------------------------------------------------------------

 
 
(k) Intellectual Property Rights.  The Company has no proprietary intellectual
property.  The Company has not received any notice of infringement of, or
conflict with, the asserted rights of others with respect to any intellectual
property that it utilizes.
 
(l) Environmental Laws.
 
(i) The Company has complied with all applicable Environmental Laws (as defined
below), except for violations of Environmental Laws that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect.  There is no pending or, to the knowledge of the Company,
threatened civil or criminal litigation, written notice of violation, formal
administrative proceeding, or investigation, inquiry or information request,
relating to any Environmental Law involving the Company, except for litigation,
notices of violations, formal administrative proceedings or investigations,
inquiries or information requests that, individually or in the aggregate, have
not had and would not reasonably be expected to have a Material Adverse
Effect.  For purposes of this Agreement, “Environmental Law” means any national,
state, provincial or local law, statute, rule or regulation or the common law
relating to the environment or occupational health and safety, including without
limitation any statute, regulation, administrative decision or order pertaining
to (i) treatment, storage, disposal, generation and transportation of
industrial, toxic or hazardous materials or substances or solid or hazardous
waste; (ii) air, water and noise pollution; (iii) groundwater and soil
contamination; (iv) the release or threatened release into the environment of
industrial, toxic or hazardous materials or substances, or solid or hazardous
waste, including without limitation emissions, discharges, injections, spills,
escapes or dumping of pollutants, contaminants or chemicals; (v) the protection
of wild life, marine life and wetlands, including without limitation all
endangered and threatened species; (vi) storage tanks, vessels, containers,
abandoned or discarded barrels, and other closed receptacles; (vii) health and
safety of employees and other persons; and (viii) manufacturing, processing,
using, distributing, treating, storing, disposing, transporting or handling of
materials regulated under any law as pollutants, contaminants, toxic or
hazardous materials or substances or oil or petroleum products or solid or
hazardous waste.  As used above, the terms “release” and “environment” shall
have the meaning set forth in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”).
 
(ii) To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company.
 
(iii)  The Company (i) has received all permits, licenses or other approvals
required of it under applicable Environmental Laws to conduct its businesses and
(ii) is in compliance with all terms and conditions of any such permit, license
or approval.
 
 
16

--------------------------------------------------------------------------------

 
 
(m) Title.  The Company does not own or lease any real or personal property.
 
(n) Internal Accounting Controls.  The Company is in material compliance with
the provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company.  The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, and (iii) the recorded amounts for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
(o) No Material Adverse Breaches, etc.  The Company is not subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which in the judgment of the Company’s officers has or is
expected in the future to have a Material Adverse Effect.  The Company is not in
breach of any contract or agreement which breach, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.
 
(p) Tax Status.  The Company has made and filed all U.S. federal and state, and
Canadian federal and provincial, income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company or such subsidiary has set aside on its
books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due from the Company by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.
 
(q) Certain Transactions.  Except for arm’s length transactions pursuant to
which the Company makes payments in the ordinary course of business upon terms
no less favorable than it could obtain from third parties, none of the officers,
directors, or employees of the Company is presently a party to any transaction
with the Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
(r) Rights of First Refusal.  The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former stockholders
of the Company, underwriters, brokers, agents or other third parties.
 
 
17

--------------------------------------------------------------------------------

 
 
(s) Reliance.  The Company acknowledges that the Buyers are relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Notes.  The Company further acknowledges that without such representations
and warranties of the Company made hereunder, the Buyers would not enter into
this Agreement.
 
(t) Brokers’ Fees.  The Company does not have any liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement, except for the payment of the
Brokers’ Fee to the Brokers, as described above.
 
4. COVENANTS.
 
(a) Best Efforts.  Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 5 and 6 of this
Agreement.
 
(b) Form D.  The Company agrees to file a Form D with respect to the offer and
sale of the Notes as required under Regulation D.  The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Notes (and the Conversion Shares, the
Bridge Warrants and the Warrant Shares), or obtain an exemption for the Notes
(and the Conversion Shares, the Bridge Warrants and the Warrant Shares) for sale
to the Buyers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States and shall
provide evidence of any such action so taken to the Buyers on or prior to the
Closing Date.
 
(c) Use of Proceeds.  The Company shall use up to 100% of the net proceeds from
the sale of the Notes (after deducting fees and expenses (including brokerage
fees, legal fees and expenses and fees payable to the Escrow Agent and the
Collateral Agent) to make the Bridge Loan to the Companies. The principal amount
of the Bridge Loan shall equal the actual aggregate amount forwarded to the
Companies out of the net proceeds from the sale of the Notes.
 
(d) Corporate Existence.  So long as any of the Notes remain outstanding, the
Company shall not, directly or indirectly consummate any merger, reorganization,
restructuring, reverse stock split consolidation, sale of all or substantially
all of its assets, enter into a change of control transaction, or any similar
transaction or related transactions (each such transaction, an “Organizational
Change”), other than the Merger and the Split-Off, unless, prior to the
consummation of such an Organizational Change, the Company obtain the written
consent of each Buyer.  In any such case, the Company will make appropriate
provision with respect to such holders’ rights and interests to insure that the
provisions of this Section 4(d) will thereafter be applicable to the Notes.
 
(e) Resales Absent Effective Registration Statement.  Each of the Buyers
understands and acknowledges that (i) the Transaction Documents may require the
Company to issue and deliver the Conversion Shares and the Warrant Shares to the
Buyers with legends restricting their transferability under the Securities Act,
and (ii) it is aware that resales of such Conversion Shares and Warrant Shares
may not be made unless, at the time of resale, there is an effective
registration statement under the Securities Act covering such Buyer’s resale(s)
or an applicable exemption from registration.
 
 
18

--------------------------------------------------------------------------------

 
 
(f) Registration Rights Agreement.  Upon the closing of the Merger, the Company
shall execute and deliver to each Buyer a counterpart of a registration rights
agreement substantially in the form of the Registration Rights Agreement.
 
(g) Indemnification of Buyers.  In consideration of the Buyer’s execution and
delivery of this Agreement and acquiring the Notes (and the Conversion Shares
and the Warrant Shares) hereunder, and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify
and hold harmless the Buyer(s) and each other holder of the Notes (and if
applicable, the Conversion Shares and the Warrant Shares), and all of their
officers, directors, employees and agents (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Buyer Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Buyer Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by the Buyer Indemnitees or any of them as
a result of, or arising out of, or relating to (a) any  actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact by the Company or (b) any breach of any covenant,
agreement or obligation of the Company contained in this Agreement.  To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.  The indemnity agreements contained herein shall be in addition
to any cause of action or similar right of any Buyer Indemnitee against the
Company or others, and any liabilities the Company may be subject to pursuant to
law.
 
(h) Authority of Collateral Agent.  Each Buyer hereby irrevocably appoints,
designates and authorizes the Collateral Agent to take such action on its behalf
under the provisions of the General Security Agreement and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
the General Security Agreement, together with such powers as are reasonably
incidental thereto, and grants and affirms the immunities and indemnities
provided to the Collateral Agent Related Persons (as defined below) and its
affiliates in the General Security Agreement.  Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in the General Security
Agreement, the Collateral Agent shall not have any duties or responsibilities,
except those expressly set forth in the General Security Agreement, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or the General Security Agreement
or otherwise exist against the Collateral Agent. Each Buyer acknowledges that
none of the Collateral Agent Related Persons has made any representation or
warranty to it, and that no act by the Collateral Agent hereinafter taken,
including any review of the affairs of the Company, shall be deemed to
constitute any representation or warranty by any Collateral Agent-Related Person
to any Buyer.  Each Buyer represents to the Collateral Agent that it has,
independently and without reliance upon any Collateral Agent-Related Person and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Company and
made its own decision to enter into this Agreement and to invest in the
Notes.  Each Buyer also represents that it will, independently and without
reliance upon any Collateral Agent Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Transaction Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Company.  Except for notices, reports and other
documents expressly herein required to be furnished to the Buyers by the
Collateral Agent, the Collateral Agent shall not have any duty or responsibility
to provide any Buyer with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of the Pubco or the Companies which may come into the
possession of any of the Collateral Agent Related Persons.  “Collateral Agent
Related Persons” means the Collateral Agent and any successor agent arising
hereunder, together with their respective affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such persons and
affiliates.  Upon the closings of the sale of the Notes to the Buyers and the
Bridge Loan, the Company shall cause to be executed and delivered to each Buyer
a counterpart of a collateral agent agreement (the “Collateral Agent
Agreement”).
 
 
19

--------------------------------------------------------------------------------

 
 
5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Notes to the
Buyer(s) at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion:
 
(a) Each Buyer shall have executed this Agreement and completed and executed the
Accredited Investor Certification, the Investor Profile and the Anti-Money
Laundering Information Form and delivered them to the Company.
 
(b) The Buyer(s) shall have delivered to the Escrow Agent the Purchase Price for
Notes in respective amounts as set forth on the signature page(s) affixed hereto
and the Escrow Agent shall have delivered the net proceeds to the Company by
wire transfer of immediately available U.S. funds pursuant to the wire
instructions provided by the Company.
 
(c) The Buyer(s), if required by the Royal Bank of Canada, shall have executed
and delivered the subordination agreement of even date herewith, substantially
in the form attached hereto as Exhibit E to this Agreement (the “Subordination
Agreement) pursuant to which the priorities of the Buyer(s) and the Royal Bank
of Canada with respect to tangible and intangible assets of the Companies shall
be acknowledged and formalized
 
(d) The representations and warranties of the Buyer(s) contained in this
Agreement shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and the
Buyer(s) shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Buyer(s) at or prior to the Closing
Date.
 
 
20

--------------------------------------------------------------------------------

 
 
6. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
The obligation of the Buyer(s) hereunder to purchase the Notes at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions:
 
(a) The Companies shall have executed and delivered the general security
agreement of even date herewith substantially in the form attached hereto as
Exhibit F (the “General Security Agreement”) for the benefit of the Company, the
Buyers and Gottbetter & Partners, LLP, as collateral agent (the “Collateral
Agent”), pursuant to which the Companies shall have granted and conveyed to the
Company and the Collateral Agent, for the benefit of the Buyers, a second
priority security (subject to the prior lien described therein) interest in all
of their tangible and intangible assets, now owned or hereafter acquired by
them, as security for the full and timely repayment of the Bridge Note in
accordance with the terms of the Bridge Note.
 
(b) The Companies, as applicable, and the Royal bank of Canada shall have
executed and delivered the Subordination Agreement, if required by the Royal
Bank of Canada.
 
(c) The Companies shall have performed and complied in all material respects
with all agreements, covenants and conditions to closing required to be
performed and complied by it under the agreement governing the Bridge Loan
Agreement (the “Bridge Loan Agreement”) between Pubco and the Companies, unless
such agreements, covenants and conditions have been waived by the Company under
the Bridge Loan Agreement.
 
(d) The representations and warranties of the Company contained in this
Agreement and the other Transaction Documents shall be true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 above, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement and the other Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.
 
(e) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation by the
Company of the purchase and sale of the Notes and the transactions contemplated
hereby or under the Transaction Documents, all of which shall be in full force
and effect.
 
(f) The Buyers shall have received a certificate, executed by the President of
the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by the Buyers, including,
without limitation, an update as of the Closing Date regarding the
representation contained in Section 3I above.
 
(g) The Company shall have executed and delivered to the Buyers the Notes in the
respective amounts set forth on the Buyer Omnibus Signature Pages affixed hereto
and the Disbursement of Funds Memorandum.
 
 
21

--------------------------------------------------------------------------------

 
 
(h) The Company shall have delivered to the Buyers a certificate, executed on
its behalf by an appropriate officer, dated as of the Closing Date, certifying
the resolutions adopted by its Board of Directors approving the transactions
contemplated by this Agreement, the other Transaction Documents and the issuance
of the Notes, certifying the current versions of its Certificate of
Incorporation and By-laws (or equivalent documents) and certifying as to the
signatures and authority of persons signing this Agreement on behalf of the
Company.  The foregoing certificate shall only be required to be delivered on
the first Closing Date, unless any information contained in the certificate has
changed.
 
(i) The Buyer shall have received opinions from the Company’ legal counsel,
dated as of the Closing Date, satisfactory to Valor Invest Ltd., if requested by
Valor Invest Ltd.
 
(j) The Company shall have performed and complied in all material respects with
all agreements, covenants and conditions to closing required to be performed and
complied by them under the General Security Agreement, unless such agreements,
covenants and conditions have been waived by Valor Invest Ltd.
 
7. WAIVER OF CONFLICTS OF INTEREST.  Buyers, for themselves and on behalf of
their affiliates, expressly waive any conflicts of interest or potential
conflicts of interest discussed in Section 2(bb) of this Agreement and agree
that the Company shall have no liability to any Buyer or its affiliates, with
respect to such conflicts of interest or potential conflicts of interest between
the Company and any of the G&P Entities.
 
8. GOVERNING LAW: MISCELLANEOUS.
 
(a) Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws.  The parties further agree that any action
between them shall be heard exclusively in federal or state court sitting in the
New York County, New York, and expressly consent to the jurisdiction and venue
of the Supreme Court of New York, sitting in New York County and the United
States District Court for the Southern District of New York for the adjudication
of any civil action asserted pursuant to this paragraph.
 
(b) Irrevocable Subscription.  Each of the Buyers hereby acknowledges and agrees
that the subscription hereunder is irrevocable by such Buyer, except as required
by applicable law, and that this Agreement shall survive the death or disability
of the Buyer and shall be binding upon and inure to the benefit of the parties
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns.  If the Buyer is more than one person, the obligations of
the Buyer hereunder shall be joint and several and the agreements,
representations, warranties, and acknowledgments herein shall be deemed to be
made by and be binding upon each such person and such person’s heirs, executors,
administrators, successors, legal representatives, and permitted assigns.
 
(c) Expenses.  Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraises or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.
 
 
22

--------------------------------------------------------------------------------

 
 
(d) Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument. All of such counterparts shall be read as though one, and
they shall have the same force and effect as though all the signers had signed a
single page.  In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.
 
(e) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(f) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(g) Entire Agreement, Amendments.  This Agreement supersedes all other prior
oral or written agreements between the Buyer(s), the Company, their affiliates
and persons acting on their behalf with respect to the matters discussed herein
(including any term sheet), and this Agreement, the other Transaction Documents
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.
 
(h) Notices.  Any notices, consents, waivers, or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
upon receipt when sent by U.S. certified mail, return receipt requested, or (iv)
one (1) day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same.  The
addresses and facsimile numbers for such communications shall be:
 
If to the Company, to:
Placer Del Mar Ltd.
4045 Sheridan Ave., Suite 433
Miami Beach, FL 33140
Attention: Frank Terzo
Telephone:  1-561-543-8882
Facsimile:
   
With a copy to:
Gottbetter & partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022
Attention:                   Adam S. Gottbetter
Telephone:                   1-212-400-6900
Facsimile:                   1- 212-400-6901

 
 
23

--------------------------------------------------------------------------------

 
 
If to the Buyer(s), to its address and facsimile number set forth on the Buyer
Omnibus Signature Page affixed hereto.  Each party shall provide five (5) days’
prior written notice to the other party of any change in address or facsimile
number.
 
(i) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto; provided, however, that the Company may assign this Agreement and its
rights and obligations hereunder and under the Notes to Pubco without the
consent of any Buyer if simultaneously therewith the Company enter into a note
payable to Pubco in the aggregate principal amount of all outstanding Notes, for
a term equal to the term of the Notes, and bearing interest at the same rate as
the Notes, and other appropriate documentation to provide the holders of the
Notes with the rights and benefits provided by the Transaction Documents.
 
(j) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(k) Survival.  Unless this Agreement is terminated under Section 8(n), the
representations and warranties of the Company and the Buyer(s) contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4 and 8
shall survive the Closing for a period of twelve (12) months following the date
on which all of the Notes are repaid in full or converted in their entirety as
provided in the Transactions (whichever is the earliest).  Each Buyer shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.
 
(l) Publicity.  The Company shall have the right to approve, before issuance any
press release or any other public statement with respect to the transactions
contemplated hereby made by any other party; and the Company shall be entitled,
without the prior approval of any Buyer, to issue any press release or other
public disclosure with respect to such transactions required under applicable
securities or other laws or regulations or as it otherwise deems appropriate.
 
(m) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
 
24

--------------------------------------------------------------------------------

 
 
(n) Termination.  In the event that the initial Closing shall not have occurred
with respect to the Buyers on or before thirty (30) business days from the date
hereof due to the Company’s or the Buyer’s failure to satisfy the conditions set
forth in Sections 5 and 6 above (and the non-breaching party’s failure to waive
such unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party by providing five
(5) days’ written notice to such breaching party of the non-breaching party’s
intent to terminate this Agreement (and if the non-breaching party is the Buyer,
to also withdraw its subscription) at the close of business on such date without
liability of any party to any other party.
 
(o) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
2. Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Buyer and the
Company will be entitled to specific performance under this Agreement.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate)Omnibus
Signature Page.  This Agreement is intended to be read and construed in
conjunction with the Registration Rights Agreement and the Collateral Agent
Agreement.  Accordingly, pursuant to the terms and conditions of this Agreement
and such related agreements, it is hereby agreed that the execution by the Buyer
of this Agreement, in the place set forth on the Buyer Omnibus Signature Page
below, shall constitute agreement to be bound by the terms and conditions hereof
and the terms and conditions of the Registration Rights Agreement and the
Collateral Agent Agreement, with the same effect as if each of such separate but
related agreement were separately signed.
 
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.
 


COMPANY:


PLACER DEL MAR LTD.


By:                                                           
Name: Frank Terzo
Title:   CEO









 
BUYERS:
 
The Buyers executing the Omnibus Signature Page attached hereto as Annex A and
the documents annexed thereto and delivering the same to the Company or their
agents shall be deemed to have executed this Securities Purchase Agreement and
agreed to the terms hereof.

 
 
[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

--------------------------------------------------------------------------------

 
 
Annex A


BUYER OMNIBUS SIGNATURE PAGE
to
Securities Purchase Agreement and
Registration Rights Agreement


The undersigned, desiring to: (i) enter into the Securities Purchase Agreement,
dated as of ____________ ___,5 2014 (the “Securities Purchase Agreement”),
between the undersigned, Placer Del Mar Ltd. (the “Company”), and the other
parties thereto, in or substantially in the form furnished to the undersigned,
(ii) enter into the Registration Rights Agreement (the “Registration Rights
Agreement”), among the undersigned, the Company, and the other parties thereto,
in or substantially in the form furnished to the undersigned and (iii) purchase
the Notes of the Company as set forth below, hereby agrees to purchase such
Notes from the Company and further agrees to join the Securities Purchase
Agreement and the Registration Rights Agreement as a party thereto, with all the
rights and privileges appertaining thereto, and to be bound in all respects by
the terms and conditions thereof.  The undersigned specifically acknowledges
having read the representations section in the Securities Purchase Agreement
entitled “Buyer’s Representations and Warranties,” and hereby represents that
the statements contained therein are complete and accurate with respect to the
undersigned as a Buyer.


The Buyer hereby elects to purchase US$____________ principal amount of Notes
(to be completed by the Buyer) under the Securities Purchase Agreement.
 


 

BUYER (individual)    BUYER (entity)      
Signature                                                                                     
  Name of Entity             Print Name   Signature          
Print Name: 
Signature (if Joint Tenants or Tenants in Common)   Title:        Address of
Principal Residence   Address of Executive Offices:                        
Social Security Number(s):      IRS Tax Identification Number:            
Telephone Number:          Telephone Number:              Facsimile Number:  
Facsimile Number:       E-mail Address:      E-mail Address:                   
DATED: ________________________

 

--------------------------------------------------------------------------------

1 Will reflect the Closing Date.  Not to be completed by Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
 
SCHEDULE OF BUYERS
 

 
Closing Date
Name
Amount of Subscription
                                                                               
                                       

 
 
 

--------------------------------------------------------------------------------

 
 
PLACER DEL MAR LTD.
ACCREDITED INVESTOR CERTIFICATION


 
For Individual Investors Only
 
(all Individual Investors must INITIAL where appropriate):
 


 
Initial _______
I have a net worth of at least US$1 million either individually or through
aggregating my individual holdings and those in which I have a joint, community
property or other similar shared ownership interest with my spouse. (For
purposes of calculating your net worth under this paragraph, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.)

 
Initial _______
I have had an annual gross income for the past two years of at least US$200,000
(or US$300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

 
Initial _______
I am a director or executive officer of Ekso Bionics, Inc.

 
For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 
Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.

 
Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least US$5 million and was
not formed for the purpose of investing the Company.

 
Initial _______
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
advisor.

 
Initial _______
The investor certifies that it is an employee benefit plan whose total assets
exceed US$5,000,000 as of the date of this Agreement.

 
Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet at least one of the
criteria for Individual Investors.

 
Initial _______
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

 
Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

 
Initial _______
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding US$5,000,000 and not formed
for the specific purpose of investing in the Company.

 
Initial _______
The investor certifies that it is a trust with total assets of at least
US$5,000,000, not formed for the specific purpose of investing in the Company,
and whose purchase is directed by a person with such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of the prospective investment.

 
Initial _______
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of US$5,000,000.

 
Initial _______
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act of 1933, or a registered investment company.

 
 
 

--------------------------------------------------------------------------------

 
 
For Non-U.S. Person Investors

(all Investors who are not a U.S. Person must INITIAL this section):
 
Initial _______
The investor is not a “U.S. Person” as defined in Regulation S; and specifically
the investor is not:

 
 
A.
a natural person resident in the United States of America, including its
territories and possessions (“United States”);

 
 
B.
a partnership or corporation organized or incorporated under the laws of the
United States;

 
 
C.
an estate of which any executor or administrator is a U.S. Person;

 
 
D.
a trust of which any trustee is a U.S. Person;

 
 
E.
an agency or branch of a foreign entity located in the United States;

 
 
F.
a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 
 
G.
a discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; or

 
 
H.
a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.

 
 
And, in addition:

 
 
I.
the investor was not offered the securities in the United States;

 
 
J.
at the time the buy-order for the securities was originated, the investor was
outside the United States; and

 
 
K.
the investor is purchasing the securities for its own account and not on behalf
of any U.S. Person (as defined in Regulation S) and a sale of the securities has
not been pre-arranged with a purchaser in the United States.

 
 
 

--------------------------------------------------------------------------------

 
 
PLACER DEL MAR LTD.
Investor Profile
 
(Must be completed by Investor)
 
Section–A - Personal Investor
Information                                                                           
 
Investor
Name(s):                                                                                                                                     
 
Individual executing Profile or
Trustee:                                                                                                                                     
 
Social Security Numbers / Federal I.D.
Number:                                                                                                                                     


Date of
Birth:                                                                                                  
Marital Status:                                                        
Joint Party Date of
Birth:                                                                               Investment
Experience (Years):
Annual
Income:                                                                                              Liquid
Net Worth:                                                        
 
Net Worth*:                                
 
Tax Bracket:                                _____ 15% or
below                                   _____ 25% -
27.5%                                   _____ Over 27.5%
 
Home Street
Address:                                                                                                                                     
 
Home City, State & Zip
Code:                                                                                                                                     
 
Home Phone:                                              Home
Fax:                                           Home
Email:                                        
 
Employer:                                                                                                                                     
 
Employer Street
Address:                                                                                                                                     
 
Employer City, State & Zip
Code:                                                                                                                                     
 
Bus. Phone:                                              Bus.
Fax:                                           Bus.
Email:                                        
 
Type of
Business:                                                                                                                                     
 
Outside
Broker/Dealer:                                                                                                                                     
 
Section B – Certificate Delivery Instructions
 
 
____ Please deliver certificate to the Employer Address listed in Section A.
 
____ Please deliver certificate to the Home Address listed in Section A.
 
____ Please deliver certificate to the following
address:                                                                                                                                     


Section C – Form of Payment – Check or Wire Transfer


____ Check payable to Gottbetter & Partners, LLP, as Escrow Agent for the
Company
 
____ Wire funds from my outside account according to Section 1(a) of the
Securities Purchase Agreement.
 
____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.



Please check if you are a FINRA member or affiliate of a FINRA member firm: ____




Investor
Signature                                                                                                Date


*           For purposes of calculating your net worth in this form, (a) your
primary residence shall not be included as an asset; (b) indebtedness secured by
your primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability
 
 
 

--------------------------------------------------------------------------------

 
 
ANTI MONEY LAUNDERING REQUIREMENTS
 
The USA PATRIOT Act
 
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
 
What is money laundering?
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
 
How big is the problem and why is it important?
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.
 
What are we required to do to eliminate money laundering?
 
Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws.  As part of our
required program, we may ask you to provide various identification documents or
other information.  Until you provide the information or documents we need, we
may not be able to effect any transactions for you.
 
 
 

--------------------------------------------------------------------------------

 
 
ANTI-MONEY LAUNDERING INFORMATION FORM
The following is required in accordance with the AML provision of the USA
PATRIOT ACT.
(Please fill out and return with requested documentation.)
 
INVESTOR
NAME:                                                                                                                     
 
LEGAL
ADDRESS:                                                                                                                     
 


 
SSN# or TAX ID#
OF INVESTOR:                              
 
YEARLY
INCOME:                                                                                                                       
 
FOR INVESTORS WHO ARE
INDIVIDUALS:  AGE:                                                                                                                       
 
NET
WORTH:                                                                                                                       *
 
*
For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 
FOR INVESTORS WHO ARE
INDIVIDUALS:  OCCUPATION:                                                                                                                       
 
ADDRESS OF BUSINESS OR OF
EMPLOYER:                                                                                                                     
 


 
FOR INVESTORS WHO ARE ENTITIES:
 
YEARLY INCOME: _______            NET WORTH:____________
 
TYPE OF BUSINESS: ____________________________________
 
INVESTMENT OBJECTIVE(S) (FOR ALL
INVESTORS):                                                                                                                       
 
3. IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUND. Please submit a copy of
non-expired identification for the authorized signatory(ies) on the investment
documents, showing name, date of birth, address and signature.  The address
shown on the identification document MUST match the Investor’s address shown on
the Investor Signature Page.
 
Current Driver’s License
or
Valid Passport
or
Identity Card

(Circle one or more)
 
2.
If the Investor is a corporation, limited liability company, trust or other type
of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 
3.
Please advise where the funds were derived from to make the proposed investment:

 
Investments
Savings
Proceeds of Sale
Other ____________

(Circle one or more)
 
Signature:                                                                             
 
Print
Name:                                                                             
 
Title (if
applicable):                                                                             
 
Date:               
 

--------------------------------------------------------------------------------